DETAILED ACTION
This is in response to the claim amendments and arguments filed 27 June 2022.  Claims 1, 2, 4-12 and 16-20 remain pending, and Claims 3 and 13-15 are canceled.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dance et al. (US 2015/0175925) in combination with Mayernick (US 2015/0191671).
Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive. As previously set forth, Dance et al. [“Dance”] disclose a method for improving fuel efficiency and reducing frictional properties, while maintaining or improving deposit control, in an engine lubricated with a lubricating oil by using as the lubricating oil a formulated oil. The formulated oil has a composition including a lubricating oil base stock as a major component, and a combination of (i) a friction modifier mixture, and (ii) a detergent, as minor components.
Dance discloses that the friction modifier mixture comprises a first friction modifier, and at least one other friction modifier different from said first friction modifier [0056].  Dance discloses that the friction modifier includes polyol fatty acid esters such as saturated mono-, di-, and tri-glyceride esters which are alkyl glyceride esters [0060].  Dance discloses that a preferred formulation comprises a friction modifier mixture that includes an ethoxylated fatty acid ester and a glycerol fatty acid ester [0063].  Dance teaches that useful concentrations of friction modifier mixtures may range from 0.01 wt.% to 10-15 wt.%, and a preferred range of 0.1 wt.% to 5 wt.% [0064].  
Specifically, Dance discloses glycerol mono-oleate (containing one double bond) which is an example of an alkylene glyceride ester, and glycerol mono-stearate (containing zero double bonds) which is an example of an alkyl glyceride ester.     
Dance discloses detergents in paragraphs [0065]-[0069].  Dance discloses that the detergent concentration in the lubricant composition can range from 0.01 to 6 wt.% [0068].  Dance discloses that suitable detergents include calcium sulfonates and magnesium sulfonates, and a petroleum derived calcium sulfonate is preferred [0067].  
Dance discloses that antirust additives (or corrosion inhibitors) may be added to the lubricant compositions, and that a wide variety of these additives are commercially available [0117].  Examples include zinc dithiophosphates, metal phenolates, basic metal sulfonates, fatty acids and amines.  Dance teaches that such additives may be used in an amount of 0.01 to 5 wt.%, preferably 0.01 to 1.5 wt.% [0118].  
Dance discloses that the lubricating engine oil formulations in FIG.11 are combinations of additives and base stocks and are expected to have a kinematic viscosity at 100°C of about 5mm2/s and an HTHS viscosity at 150°C of about 1.7 cP [0147].  Dance discloses that the lubricating engine oils in Examples 44-46 are expected to have a sulfated ash level of about 0.3 wt.% [0147].  Thus, the examiner is of the position that the lubricating engine formulations disclosed in Dance meet the limitations of the claimed engine oil formulations set forth in independent claims 1 and 18. 
Independent Claims 1 and 18 were amended to require that the corrosion inhibitor is an organo-metallic salt having ASTM D2896 total base numbers (TBN) less than 3 mg KOH/g (which includes TBN values of zero).
Dependent claims 5-7 require that “the corrosion inhibitor having a naphthenate, naphthalene sulfonate, or at least one organic acid or organic salt moiety” which improves the ball rust test (ASTM D6557) average gray value (AGV) by amounts of at least 25%, at least 50% and at least 100%. Although not disclosed in Dance, Mayernick is added to teach that such corrosion inhibitors are known in the art.  
Dependent claims 8-12 require that the corrosion inhibitor be “at least one organic acid or organic salt of an alkyl or alkylene substituted naphthenate or naphthenate sulfonate moiety”; “zinc naphthenate”, “barium salt of dinonyl, naphthylenesulfonic acid”, “calcium dinonylnaphthalene sulfonate” and “zinc dinonylnaphthalene sulfonate”. 
Mayernick discloses a lubricating oil composition that includes a base oil comprising a Fischer-Tropsch derived base oil and an anti-corrosive compound which can be present in an amount between 0.001 and 8% by weight (Abstract).  Mayernick discloses exemplary corrosion inhibitors including neutral barium dinonylnaphthalene sulfonate in [0036], lines 3-4.  Mayernick discloses exemplary corrosion inhibitors including zinc naphthenate and bismuth naphthenate in [0036], line 9.  
In regard to Claims 16 and 17, Mayernick discloses exemplary corrosion inhibitors can include fatty carboxylic acids, carboxylic acid derivatives in [0036] line 5.   
Thus at the time of the invention the examiner is of the position that it would have been obvious to one of ordinary skill in the art to have used any of the exemplary corrosion inhibitors disclosed in Mayernick, in the formulated lubricating oil disclosed in Dance, if so desired.  Dance provides motivation for the addition of corrosion inhibitors to the formulated lubricating oil in [0118].  Where there is reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regard to the ball rust test (ASTM D6557) average gray value, the examiner is of the position that the property is inherent upon using a naphthenate, naphthalene sulfonate, or at least one organic acid or organic salt moiety as the corrosion inhibitor.  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).
Response to Arguments
In response applicant argued that the applied references disclose the requirement of Claims 1 and 18 that the composition contain “a corrosion inhibitor … having ASTM D2896 total base numbers (TBN) less than 3 mg KOH/g”.  As set forth above, TBN less than 3 mg KOH/g includes TBN values of zero or neutral corrosion inhibitors.  As set forth above, Dance discloses the addition of corrosion inhibitors (zinc dithiophosphates, metal phenolates, basic metal sulfonates, fatty acids and amines) which do not have a TBN value, thus meeting the claimed requirement.   
Applicant argues that Dance does not disclose a corrosion inhibitor that is “an organo-metallic salt”.  This is not persuasive since zinc (metal) dithiophosphate (organic) is an organo-metallic salt.  
   Applicant argues that Dance does not disclose a corrosion inhibitor that is “an organo-metallic naphthalene compound” as in Claim 18.  This is not persuasive since, as set forth above, Mayernick discloses neutral barium dinonylnaphthalene sulfonate in [0036], zinc naphthenate and bismuth naphthenate in [0036], line 9.  
Applicant argues that Mayernick is silent regarding corrosion inhibitors having “ASTM D2896 total base numbers (TBN) less than 3 mg KOH/g” as recited in claims 1 and 18.  This is not persuasive. TBN is a property that measures an oil’s ability to neutralize acids formed during engine operation. TBN generally ranges from 6-8 mg KOH/g in modern lubricants. The examiner is of the position that acid neutralization is not traditionally a consideration when choosing a corrosion inhibitor as argued by applicant. The TBN of a lubricant composition generally comes from the detergent component, and the claimed engine oil lubricant composition contains at least one detergent as a required component (applicant’s examples contain a magnesium sulfonate (405 TBN) and/or a calcium sulfonate (300 TBN)).   



Claim Rejections - 35 USC § 103
Claims 1, 2, 4-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over over Lyon et al. (US 2015/0111797) in combination with Mayernick (US 2015/0191671).
Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive. As previously set forth, Lyon et al. [“Lyon”] disclose an engine oil lubricant composition comprising a major amount of base oil and an effective amount of a zinc dialkyldithiophosphate, a polymeric viscosity index improver and a mixture of alkaline earth metal detergents provides improved fuel efficiency while providing excellent wear in an engine (Abstract). Lyon discloses that the lubricant oil composition has a sulfated ash content of about 0.6 wt.% and a high-temperature high-shear (HTHS) viscosity of lower than 2.9 cP at 150°C that provides excellent engine wear protection and improved fuel efficiency and use thereof [0002].  Claim 10 discloses that the engine oil lubricant composition has a sulfated ash content less than or equal to about 0.6 wt.%. 
Lyon discloses that detergents are commonly used in lubricating compositions [0047].  Lyon discloses that preferred detergents include alkali or alkaline earth metal salts of sulfonates, phenates and salicylates [0050].  Lyon teaches that preferred detergents include calcium and magnesium sulfonates, phenates, and others, and that typically the total detergent concentration is about 0.01 to about 6 wt.% [0058].
Lyon discloses that the engine oil lubricant composition may contain ashless friction modifiers including glycerides, partial glycerides, glyceride derivatives, and the like [0070].  Lyon teaches useful concentrations of friction modifiers may range from about 0.01 to 10-15 wt.%, and that a preferred range is about 0.1 wt% to 5 wt% [0071]. 
Lyon does not specifically disclose the addition of corrosion inhibitors.  However, it is conventional in the art to add various performance additives to engine oil formulations, and it would be well within the skill of the artisan to have added conventional corrosion inhibitors to the engine oil formulations disclosed in Lyon if so desired.  Additionally, it is known in the art that performance additives generally have more than one function, e.g., zinc dialkyldithio-phosphate functions as an antioxidant, an extreme pressure/anti-wear agent, and even as a corrosion inhibitor.  Indeed, Lyon teaches the addition of at least one organic acid or organic salt of a carboxylate moiety in [0047]-[0048] as detergents, such alkali or alkaline earth metal carboxylic acids act as a corrosion inhibitor in applicant’s dependent claims 16 and 17.
Dependent claims 5-7 require that “the corrosion inhibitor having a naphthenate, naphthalene sulfonate, or at least one organic acid or organic salt moiety” which improves the ball rust test (ASTM D6557) average gray value (AGV) by amounts of at least 25%, at least 50% and at least 100%. Although not disclosed in Dance, Mayernick is added to teach that such corrosion inhibitors are known in the art.  
Dependent claims 8-12 require that the corrosion inhibitor be “at least one organic acid or organic salt of an alkyl or alkylene substituted naphthenate or naphthenate sulfonate moiety”; “zinc naphthenate”, “barium salt of dinonyl, naphthylenesulfonic acid”, “calcium dinonylnaphthalene sulfonate” and “zinc dinonylnaphthalene sulfonate”. 
Mayernick discloses a lubricating oil composition that includes a base oil comprising a Fischer-Tropsch derived base oil and an anti-corrosive compound which can be present in an amount between 0.001 and 8% by weight (Abstract).  Mayernick discloses exemplary corrosion inhibitors including neutral barium dinonylnaphthalene sulfonate in [0036], lines 3-4.  Mayernick discloses exemplary corrosion inhibitors including zinc naphthenate and bismuth naphthenate in [0036], line 9.  
In regard to Claims 16 and 17, Mayernick discloses exemplary corrosion inhibitors can include fatty carboxylic acids, carboxylic acid derivatives in [0036] line 5.   
Thus at the time of the invention the examiner is of the position that it would have been obvious to one of ordinary skill in the art to have used any of the exemplary corrosion inhibitors disclosed in Mayernick, in the formulated lubricating oil disclosed in Lyon, if so desired.  Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regard to the ball rust test (ASTM D6557) average gray value, the examiner is of the position that the property is inherent upon using a naphthenate, naphthalene sulfonate, or at least one organic acid or organic salt moiety as the corrosion inhibitor.  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). 
Response to Arguments
In response applicant argued that Mayernick is silent regarding corrosion inhibitors having “ASTM D2896 total base numbers (TBN) less than 3 mg KOH/g” as recited in claims 1 and 18.  However, the claimed TBN value includes TBN of zero or neutral corrosion inhibitors.  The corrosion inhibitors disclosed in Mayernick do not have a TBN value which meets the claimed requirement.   
TBN is a property that measures an oil’s ability to neutralize acids formed during engine operation. TBN generally ranges from 6-8 mg KOH/g in modern lubricants. The examiner is of the position that acid neutralization is not traditionally a consideration when choosing a corrosion inhibitor as argued by applicant. The TBN of a lubricant composition generally comes from the detergent component, and the claimed engine oil lubricant composition contains at least one detergent as a required component (applicant’s examples contain a magnesium sulfonate (405 TBN) and/or a calcium sulfonate (300 TBN)).   

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
August 1, 2022